DETAILED ACTION

Allowable Subject Matter
Claims 1-20 allowed.
The closet prior art U.S Pub. No. 2007/0009111 A1 to Stenberg et al. discloses a microphone assembly is provided that includes a condenser transducer element having a displaceable diaphragm and a back-plate. The displaceable diaphragm and the back-plate are arranged to form a capacitor in combination. A preamplifier circuit has an input stage, the input stage comprising a P-type field effect transistor. The displaceable diaphragm and the back-plate are operatively connected between a source input and a gate input of the P-type field effect transistor (Abstract).
The following is an examiner’s statement of reasons for allowance:
 Regarding claim 1, the combination with other limitation of the claim, the prior art of fails to disclose or specifically suggested “a soft limiting circuit coupled to the input terminal of the conditioning circuit, the limiter circuit comprising: a first circuit portion coupled to the input terminal and configured to sink charge from the transducer before the electrical signal is applied to the conditioning circuit when a magnitude of a first portion of the electrical signal having a first polarity exceeds a first threshold; and a second circuit portion coupled to the input terminal and configured to sink charge from the transducer before the electrical signal is applied to the conditioning circuit when a magnitude of a second portion of the electrical signal having a second polarity, opposite the first polarity, exceeds a second threshold, wherein, when the first or second threshold is exceeded, the limiter circuit limits the electrical signal, before the electrical signal is applied to the  conditioning circuit.”

Regarding claim 8, the combination with other limitation of the claim, the prior art of fails to disclose or specifically suggested “a first soft limiting circuit portion coupled to 

Regarding claim 17, the combination with other limitation of the claim, the prior art of fails to disclose or specifically suggested “a soft limiting circuit comprising: a first circuit component comprising a first input terminal and a first output terminal; a second circuit component comprising a second input terminal and a second output terminal; and a first constant current source comprising a third input terminal and a third output terminal, wherein the third output terminal is connected to ground, wherein the first input terminal is connected to a first reference voltage node, and the first output terminal is connected to the second output terminal of the second circuit component and to the third input terminal of the first current source, and wherein the second input terminal of the second circuit component is connected to the input terminal of the preamplifier, and a first resistor connected between the first reference voltage node and a common reference voltage node coupled to the reference terminal of the preamplifier.”
Claims 2-7 are allowed as depending from claim 1.
Claims 9-16 and 18-20 are allowed as depending from claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302.  The examiner can normally be reached on 9 am -6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKELAW TESHALE
Primary Examiner
Art Unit 2653


/AKELAW TESHALE/
Primary Examiner, Art Unit 2653